Filed pursuant to Rule 424(b)(3) File No. 333-119338 FEBRUARY 19, SUPPLEMENT DATED FEBRUARY 19, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND JANUARY PERFORMANCE UPDATE FUND JANUARY 2009 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units -0.91% -0.91% $ 90.7M $1,555.930 Grant Park Futures Fund Class B Units -0.98% -0.98% $566.7M $1,345.166 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES The bulk of January’s setbacks came from long positions in the fixed income markets.Uncertainty regarding the details of President Obama’s stimulus package caused a sector wide downtrend in the U.S. debt markets impacting performance.Long positions in the international fixed income markets also registered setbacks for Grant Park.These losses resulted from speculation of future increased debt supply in the Asian and European markets caused by government bailout activity. Setbacks in the agricultural markets stemmed from adverse price moves in the softs markets.Increased buying in the coffee markets by large commodity funds drove prices up in excess of 5% against positions.Short positions in the grains markets, however, were able to partially offset sector losses.Short corn and soybean positions registered gains as a drought in Argentina’s key farming region put pressure on prices. Positions in the Australasian currency markets accounted for the bulk of sector losses during January.Early in the month, long positions in the Australian dollar experienced setbacks as poor economic data from the region weakened the currency.Declines in the New Zealand dollar further drew on performance.After a reduction of New Zealand’s foreign currency rating by Standard and Poors, investors began to liquidate New Zealand based holdings driving the currency downwards. The portfolio returned modest profits in the metals markets this past month.Short positions in the aluminum markets performed well as slowing industrial production caused a decline in demand, driving prices lower.Also adding to profits was a 5% increase in the price of gold which moved alongside Grant Park’s long positions. Gains in the energy markets predominantly came from short positions in the natural gas markets.The price of natural gas fell steadily throughout January, despite cold weather across the U.S.Historically, cold weather has driven the price of natural gas higher.However last month, the demand for natural gas diminished due to the global economic slowdown. Grant Park performed particularly well in the equity indices markets throughout January.Short positions made gains as prices across the global equity markets declined.Uncertainty about government bailouts, both domestically and abroad, coupled with poor earnings reports from a number of large financial institutions put substantial pressure on the markets driving share prices lower.Among the top performers in the sector were short positions in the S&P 500, S&P Canada, and Italian MIB indices. OTHER FUND NEWS On February 3, 2009, Grant Park Futures Fund Limited Partnership filed a supplement to its current Prospectus dated December 3, 2007. The prospectus supplement serves as notification of the General Partner’s intention to add an additional commodity trading advisor to the Fund. The new trading advisor, Revolution Capital Management LLC (RCM), will receive an initial allocation effective February 1, 2009. Grant Park will continue to retain its current trading relationships with its nine other existing advisors. This change is the result of extensive qualitative and quantitative review and due diligence by the General Partner, and was undertaken to enhance and complement Grant Park’s current managers. Grant Park continues to be positioned as a trend trading fund employing systematic, diversified trading managers. It is the General Partner’s belief that the methods and market philosophies employed by the new manager compliments those used by our current managers and should add value. However, ultimately the performance of Grant Park depends on the existence of sustainable trends in the markets in which it trades, and there can be no assurances that Grant Park will achieve its investment objectives. Please be advised that Grant Park will be issuing a Schedule K-1 (Form 1065) to all partners for the 2008 tax year this week.The Schedule K-1 will contain a reconciliation of your Grant Park capital account and your share of Grant Park’s taxable items necessary to prepare your federal income tax return. Monthly investor statements are available online. To register for online access, please visit www.dearborncapital.com, choose the link for Client Services and register your account. You may also elect to stop receiving paper statements by completing the Request for Paper Statement Elimination form and returning it to our office via mail or fax. If you have any questions, or are unable to register your account, please contact Client Services at 800-217-7955 or funds@dearborncapital.com Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary.Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West Jackson Suite 600 Chicago, IL
